Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/840918, Glide Sock and Method of Making a Glide Sock, filed 4/6/2020.  Claims 1-14 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-8) in the reply filed on 6/23/21 is acknowledged. Claims 9-14 are hereby withdrawn.

Drawings
The drawings are objected to because Figure 3A has reference numerals 38 and 40 that represent inner and outer layers of the glide sock, however Figure 3A appears to only have one layer. Figures 3B and 3C have two layers. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Specification

The specification is objected to because in para [0024], numeral “28” was used to define both the “inner diameter” and the “inner edge”.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5:
-A plurality of legs, a plurality of glides, and a plurality of glide socks are claimed. Therefore, the phrase “the glide”, “the leg”, “the recess”, and “the glide sock” used throughout the claim has insufficient antecedent basis. The Examiner suggests claiming the structure of only one glide sock that can be used in combination with one glide of one leg in order to keep the claim language clear.
-The phrase “wherein the leg receptacle of one of the glides is attached to the bottom end of each of the legs” is unclear since this claim language is claiming the ONE glide attaching to EACH of the legs. 
-An inwardly extending top surface is claimed twice in the claim, and therefore it is unclear if this is referring to the same surface or two different surfaces.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 7,108,102 to Woodward.

Regarding Claim 1, Woodward teaches a glide sock comprising: 
a fabric body (21; col 2, ln 47-49) having a floor engaging surface (portion 21a that extends above the upper end of 11; Figure 5) and inwardly extending top surface (21b; see Figure 5 where the surface extends inwardly towards the edge 23 that grips 11) that extends from an outer diameter of the floor engaging surface (around where numeral 21 is pointing in Figure 5) to an inner edge (23); and
a band of elastic material (24) attached to the inner edge (23) that draws the inner edge inwardly to a circular shape having an inner diameter that is less than the outer diameter of the floor engaging surface (as depicted in Figure 5).  
The Examiner notes that while the floor engaging surface (21a) is not specifically taught to engage a ‘floor’, it has been held that a recitation with respect to the manner in which Ex parte Masham, 2 USPQ2d 1647 (1987). The glide sock of Woodward is clearly capable engaging a floor to prevent scratches on a floor in the same manner it protects from marring the wall.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of US 2019/0387308 (Lewis).

Regarding Claim 2, Woodward teaches the glide sock of claim 1, including sewing the elastic 24 to the edge of the body (col 2, ln 66-col 3, ln 6; Figure 4) but does not specifically teach wherein the band of elastic material has an inner portion and an outer portion that are folded together along a length of the band, wherein the inner portion is sewn to an inner surface of the inner edge, and the outer portion is sewn to an outer surface of the inner edge. However, Lewis, which is also drawn to a fabric cover .
	
Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0209686 to Lang, in view of Woodward.

Regarding Claim 1, Lang teaches a glide sock (10) comprising: 
a fabric body (Figure 2B; para [0060],[0062]) having a floor engaging surface (5; para [0060]) and inwardly extending top surface (see Figure 4D where the lower half of 10 extends inwardly towards the edge that defines the opening) that extends from an 
Lang does not specifically teach a band of elastic material attached to the inner edge that draws the inner edge inwardly to a circular shape having an inner diameter that is less than the outer diameter of the floor engaging surface. Lang does teach using a fastener such as a wire tie to draw the inner edge inwardly to a circular shape having an inner diameter that is less than the outer diameter of the floor engaging surface, in order to hold the glide sock in place (para [0068]).
Woodward, which is also drawn to a glide sock (20) with a fabric body that is positioned over a leg (11) through an opening defined by an edge (23), further teaches a band of elastic material (24) attached to the inner edge (23) that draws the inner edge inwardly to a circular shape having an inner diameter that is less than the outer diameter of the floor engaging surface (as depicted in Figure 5).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a band of elastic material sewn to the edge of the sock of Lang, as taught by Woodward, since this would allow the sock to easily stretch and be positioned over the end of the leg without having to separately attach a wire tie which is more time consuming and requires extra parts.
	

 

Regarding Claim 4, Lang and Woodward combined teach the glide sock of claim 1, and Lang further teaches wherein the fabric body has an inner layer (inner layers 3,4; Figure 2B) that is attached to an outer layer (1) having an outer surface covered with pile (Figure 2B; para [0062]).  

Regarding Claim 5, as best understood, Lang teaches a combination of a glide sock (10) and a chair (para [0043]), the combination comprising: 
a plurality of legs supporting the chair (para [0043[ teaching chair or table legs); 
a plurality of glides (glides 11 used on the each of the legs; para [0043]) including a floor facing surface of the glide (upper horizontal surface of 11 in Figure 3) and an inwardly extending top surface of the glide (downwardly angled surface that attaches to receptacle for leg) that extends from an outer diameter of the glide (horizontal line directly below leader line for numeral 11 in Figure 3) toward a leg receptacle (portion that leg 12 extends into) attached to a bottom end of the leg, wherein the leg receptacle of one of the glides is attached to the bottom end of each of the legs (each glide is attached to a respective leg), the leg receptacles each define a circular recess adjacent the bottom of each leg (annular recess created between the downwardly angled top surface and the receptacle); and 
a plurality of glide socks (10; para [0043) each having a fabric body (para [0060]-[0064]) that envelops the floor facing surface of the glide and an inwardly extending top surface of the glide (Figure 4B).
Lang does not specifically teach the glide sock including a band of elastic material sewn to an inner edge of the fabric body, wherein the inner edge of the fabric 
Woodward, which is also drawn to a glide sock (20) with a fabric body that is positioned over a leg (11) through an opening defined by an edge (23), further teaches a band of elastic material (24) sewn to the inner edge (23) of the fabric body in order to retain the sock on the leg (as depicted in Figure 5).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a band of elastic material sewn to the edge of the sock of Lang, as taught by Woodward, since this would allow the sock to easily stretch and be positioned over the end of the leg without having to separately attach a wire tie which is more time consuming and requires extra parts. Where the inner edge is specifically positioned during use is based on the size of the glide and the size of the sock itself. However, since Woodward teaches an elastic opening, it would be obvious before the effective filing date of the claimed invention to one of skill in the art to stretch the opening over the largest diameter portion of the glide and then the elastic portion will retract to a smaller opening with the inclined surface of the recess acting as a stop to prevent the sock from disengaging from the glide.

Regarding Claim 8, as best understood, Lang and Woodward combined teach the combination of claim 5, and Lang further teaches wherein the fabric body has an inner layer (3,4; Figure 2B) that is attached to an outer layer (1) that has an outer surface covered with pile (para [0062]).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Woodward, and further in view of Lewis.

Regarding Claims 2 and 6, Lang and Woodward combined teach the glide sock of claims 1 and 5, including sewing the elastic 24 to the edge of the body (Woodward col 2, ln 66-col 3, ln 6; Figure 4) but do not specifically teach wherein the band of elastic material has an inner portion and an outer portion that are folded together along a length of the band, wherein the inner portion is sewn to an inner surface of the inner edge, and the outer portion is sewn to an outer surface of the inner edge. However, Lewis, which is also drawn to a fabric cover (506) having an expanding opening (508) with an elastic (509) mounted to the edge (528) thereof in order to securely mount the cover over an object, further teaches wherein the band of elastic material  (509) has an inner portion and an outer portion that are folded together along a length of the band, wherein the inner portion is sewn to an inner surface of the inner edge, and the outer portion is sewn to an outer surface of the inner edge (see Figures 11C-11D showing folding the elastic 509 over the edge 528; para [0076], para [0090] teaching sewing, para [0094] teaching length of elastic member around the opening, para [0105]-[0106]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to fold the elastic member of Woodward over the edge of the body before securing thereto, as taught by Lewis, since this generates a protective outer edge that not only protects the edge of the opening from wear, but additionally allows for better gripping all around the edge, even in the edge isn’t lying perfectly flat. 
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lang and Woodward, and further in view of US 2007/0186374 to Thaw et al. (hereinafter ‘Thaw’).

Regarding Claims 3 and 7, Lang and Woodward combined teach the glide sock of claims 1 and 5, and Lang further teaches wherein the fabric body has an inner layer (inner layers 3,4) that is attached to an outer layer (1) that has a durable outer surface (para [0062]). Lang does not specifically teach that the outer layer is smooth. However, Thaw, which is also drawn to a glide cover, teaches that different materials may be used depending on the type of floor surface, such as nylon for use on carpeting or rugs (para [0009]-[0013]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a low friction material such as nylon for the glide sock of Lang and Woodward, as taught by Thaw, since this would prevent the tiny fibers of Lang from causing resistance to movement. It would be within routine experimentation and design for one of skill in the art to determine the best materials to use on the glide sock depending on the intended type of surface it would be used upon.
	

	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2014/0238777 teaches a cover comprising a fabric body, and an elastic portion around the opening to secure the cover to a leg.
US2011/0048854 teaches another cover used over the end of a leg to prevent damage to the supporting surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3632